Exhibit 99.7 U.S. SILVER CORPORATION CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 In thousands of U.S. Dollars (Unaudited) NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4.3(3) (a), if an auditor has not performed a review of the interim financial statements; they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor.The accompanying unaudited interim consolidated financial statements of the Company have been prepared by management and approved by the Audit Committee and Board of Directors of the Company.The Company's independent auditors have not performed a review of these financial statements in accordance with the standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity's auditors. August 11, 2011 U.S. Silver Corporation Consolidated Balance Sheets (unaudited) (In thousandsof U.S. dollars) June 30, 2011 December 31, 2010 $ $ Assets Current assets Cash Restricted Cash Receivables and related embedded derivatives Inventory (Note 5) Prepaid expenses 11 Non-current assets Restricted Cash Property, plant and equipment (Note 6) Deferred income tax assets Total assets Liabilities Current liabilities Accounts payable Derivatives - Income taxes payable Non-current liabilities Other long-term liabilities Employee Benefits Asset retirement obligation Deferred income tax liability Total liabilities Equity Share capital (Note 7) Contributed surplus Accumulated other com prehensive income Deficit ) ) Total liabilities and equity The accompanying notes are an integral part of these consolidated interim financial statements. 1| Page U.S. Silver Corporation Consolidated Statement of Comprehensive Income (Unaudited) (In thousandsof U.S. dollars) June 30, $ (3 months) June 30, $ (3 months) June 30, $ (6 months) June 30, $ (6 months) Revenues Cost of sales ) General and administrative ) Exploration costs ) Selling and marketing ) Loss on hedge derivatives ) Foreign exchange gain ) 37 ) ) Operating profit Finance costs ) ) Net finance costs ) ) INCOME BEFORE INCOME TAXES Provision for deferred income taxes ) NET INCOME Other comprehensive income (loss) Unrealized gain (loss) on available-for sale securities, net of taxes of $nil (2010$nil) - 27 - ) Foreign currency translation differences on foreign operations, net of taxes$nil (2010 $nil) 1 ) 5 TOTAL COMPREHENSIVE INCOME FOR THE PERIOD Earnings per share: Basic $ Diluted $ # of basic shares # of diluted shares The accompanying notes are an integral part of these consolidated interim financial statements. 2| Page U.S. Silver Corporation Consolidated Statements of Changes in Equity (unaudited) (In thousands of U.S. dollars) Share Capital Contributed surplus Accumulated other comprehensive income Deficit Total Equity $ Balance – January 1, 2011 ) Net income for the period - - - Other comprehensive income (net of tax): - - - Comprehensive income for the period - - Employee share options: Value of services recognized - - - Proceeds on issuing shares ) - - Balance – June 30, 2011 ) Balance – January 1, 2010 - ) Net income for the period - - - Other comprehensive income (net of tax): - - ) - ) Comprehensive income for the period - - ) Employee share options: Value of services recognized - 56 - - 56 Proceeds on issuing shares ) - - Balance – June 30, 2010 ) ) The accompanying notes are an integral part of these condensed consolidated interim financial statements. 3| Page U.S. Silver Corporation Consolidated Statements of Cash Flows (unaudited) (In thousands of U.S. dollars) June 30, 2011 June 30, 2010 $ $ (6 months) (6 months) Cash flow provided by (used in) Operating activities Net income for the period Adjustments for: Depreciation, depletion and amortization (Note 6) Rehabilitation provision - accretion 38 Unrealized Foreign exchange gain 22 Deferred income tax Other long-term liabilities 21 28 Employee Benefits 9 ) Share-based compensation 56 Changes in items of working capital: Receivables and related embedded derivatives ) Inventory 77 Prepaid expenses Accounts payable and accrued liabilities Derivative-related as sets and liablities ) ) Net cash generated from operating activities Investing activities Purchase of property, plant and equipment (Note 7) ) ) Investment in mining properties (Note 7) ) ) Restricted cash as security - Net cash used in investing activities ) ) Financing activities Revolving advances facility, advances - Revolving advances facility, repayments - ) Proceeds from exercise of options and warrants Net cash generated from (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents - ) Increase (decrease) in cash and cash equivalents ) Cash – Beginning of period Cash– End of period Cash paid for income tax ) - Cash paid for interest - ) The accompanying notes are an integral part of these condensed consolidated interim financial statements. 4| Page U.S. Silver Corporation Notes to Condensed Interim Consolidated Financial Statements For the six months ended June 30, 2011 and 2010 (Unaudited) (In thousands of US Dollars) 1. GENERAL INFORMATION U.S. Silver Corporation and its subsidiaries (together the company or U.S. Silver) is involved in the exploration, development and extraction of high-grade silver-copper-lead metals in Idaho, United States. U.S. Silver is domiciled in Canada and incorporated under the laws of the province of Ontario. The address of its registered office is 401 Bay Street, Suite 2702, Toronto, Ontario, M5H 2Y4, Canada. 2. BASIS OF PRESENTATION (In thousands of U.S. Dollars) a.Statement of Compliance The company prepares its financial statements in accordance with Canadian generally accepted accounting principles as set out in the Handbook of the Canadian Institute of Chartered Accountants (“CICA Handbook”). In 2010, the CICA Handbook was revised to incorporate International Financial Reporting Standards (“IFRS”), and require publicly accountable enterprises to apply such standards effective for years beginning on or after January 1, 2011.Accordingly, the company has commenced reporting on this basis in these interim consolidated financial statements. In the financial statements, the term “Canadian GAAP” refers to Canadian GAAP before the adoption of IFRS. These condensed interim consolidated financial statements have been prepared in accordance with IFRS applicable to the preparation of interim financial statements, including IAS 34 and IFRS 1. The accounting policies followed in these interim financial statements are the same as those applied in the company’s interim financial statements for the period ended March 31, 2011.The company has consistently applied the same accounting policies throughout all periods presented, as if these policies had always been in effect.Note 4 discloses the impact of the transition to IFRS on the company’s reported equity as at June 30, 2010 and comprehensive income for the three and six months ended June 30, 2010, including the nature and effect of significant changes in accounting policies from those used in the company’s consolidated financial statements for the year ended December 31, 2010. The accounting policies applied in these interim consolidated financial statements are based on IFRS effective for the year ended December 31, 2011, as issued and outstanding as of August 11, 2011, the date the Board of Director’s approved the statements.Any subsequent changes to IFRS that are given effect in the company’s annual consolidated financial statements for the year ending December 31, 2011 could result in restatement of these interim consolidated financial statements, including transition adjustments recognized on change-over to IFRS. The condensed interim consolidated financial statements should be read in conjunction with the company’s Canadian GAAP annual financial statements for the year ended December 31, 2010 and the company’s interim financial statements for the quarter ended March 31, 2011 prepared in accordance with IFRS applicable to interim financial statements. b.Basis of measurement The interim consolidated financial statements have been prepared under the historical cost basis convention except for the revaluation of certain financial assets and financial liabilities to fair value. c.Functional and presentation currency The functional currency of U.S. Silver, the Canadian domiciled parent company, is the Canadian dollar.The functional currency of the company’s two U.S. subsidiaries is the United States Dollar (USD). 5| Page U.S. Silver Corporation Notes to Condensed Interim Consolidated Financial Statements For the six months ended June 30, 2011 and 2010 (Unaudited) (In thousands of US Dollars) These condensed interim consolidated financial statements are presented in USD.All financial information presented in USD has been rounded to the nearest thousand unless otherwise stated. 3. ACCOUNTING STANDARDS ISSUED BUT NOT YET APPLIED International Accounting Standard 19, Employee Benefits (“IAS 19”) IAS 19 is amended to reflect (i) significant changes to recognition and measurement of defined benefit pension expenses and termination benefits, and (ii) expanded disclosure requirements and is in effect for annual periods beginning on or after January 1, 2013 with early application permitted.The company has not yet assessed the impact of this amendment nor determined whether it will adopt the amendment early. 4.Transition to IFRS The effect of the company’s transition to IFRS is summarized in this note as follows: Reconciliation ofequityand comprehensive incomeas previously reported under CanadianGAAP to IFRS Equity Note Jun 30, 2010 4b $ Equity as reported under Canadian GAAP Rehabilitation provision iii ) Rehabilitation cost iii ) Employee future benefits iv 34 Pens ion adjustment OCI iv - Explorations and evaluations vi ) Equity as reported under IFRS Comprehensive income Note 4b Six months ended Jun 30, 2010 Three months ended Jun 30, 2010 $ $ As reported under Canadian GAAP Accretion of decommissioning and restoration provisions iii ) ) Employee future benefits iv Employee future benefits iv - - Stock-based compensation v Explorations and evaluations vi ) 4 As reported under IFRS Explanatory notes i. In accordance with IFRS 1 (first time adoption of IFRS) transitional provisions, the company has elected to reset the cumulative translation account, which includes gains and losses arising from the translation of foreign operations, to zero at the date of transition to IFRS. ii. In accordance with IFRS 1 transitional provisions, the company elected to apply IFRS relating to business combinations prospectively from January 1, 2010.There were no adjustments arising from this election as all acquired assets and liabilities conformed to IFRS. 6| Page U.S. Silver Corporation Notes to Condensed Interim Consolidated Financial Statements For the six months ended June 30, 2011 and 2010 (Unaudited) (In thousands of US Dollars) iii. Similar to Canadian GAAP, when a decommissioning and site rehabilitation provision(environmental rehabilitation provisions) is established, the company is required to set up a corresponding asset and depreciate it over the remaining useful life of the asset.Any changes in the rehabilitation provision are added to or subtracted from the cost of the asset to which the obligation relates.In accordance with IFRS 1 transitional provisions, the company elected to take a simplified approach to calculate and record the asset related to the rehabilitation provision in the opening IFRS consolidated balance sheets.The rehabilitation provision on the transition date calculated in accordance with IFRS is discounted back to the date when the provision first arose, at which date the corresponding asset is set up.This asset is then depreciated to its carrying amount at the transition date. Over time the provision is impacted by the unwinding of the discount rate used to determine its carrying value.This unwinding amount is referred to as accretion and is recognized in the statement of income as a finance cost.Likewise the rehabilitation cost is amortized. iv. Under Canadian GAAP, past service costs arising from plan amendments were deferred and amortized on a straight-line basis over the lesser of the average remaining service period of employees active at the date of amendment and the date that mine operations were assumed to cease. IFRS requires all vested past service costs to be immediately recognized into earnings. In addition, on transition to IFRS, the company has elected that actuarial gains (losses) be recognized in full in the period in which they occur in other comprehensive income and retained earnings without recycling to the statement of income in subsequent periods. v. In accordance with IFRS 1 transitional provisions, the Company elected to apply IFRS relating to share-based payments retrospectively to outstanding stock options that had not vested prior to January 1, 2010. Subsequent to the transition date, decreases in the amortization of the fair value of vested stock options were required under IFRS. vi. Exploration costs, incurred before a company has obtained the legal rights to explore a specific area and before the technical feasibility and commercial viability of extracting a mineral resource are demonstrable, are expensed in the year that they are incurred. Management has determined that under IFRS the Group’s accounting policy for exploration and evaluation assets is that exploration expenditures should be expensed and only capitalized to Mineral Properties after the completion of a feasibility study. 5. INVENTORY June 30, Dec 31, $ $ Concentrate Materials and supplies 7| Page U.S. Silver Corporation Notes to Condensed Interim Consolidated Financial Statements For the six months ended June 30, 2011 and 2010 (Unaudited) (In thousands of US Dollars) 6.PROPERTY, PLANT AND EQUIPMENT Mining Mining properties equipment Building Total $ Period ended June 30, 2011 Opening net book value Additions Disposals - - - Depreciation for the period ) Closing net book value At June 30, 2011 Cost Accumulated depreciation ) 7.SHARE CAPITAL Number of shares (000s) $ Opening balance at January 1, 2011 Issued on exercise of stock options and warrants Balance at June 30, 2011 Opening balance at January 1, 2010 Issued on exercise of stock options Balance at June 30, 2010 Stock options The Company uses the fair value method of accounting for all stock-based payments to employees, directors and officers.Under this method, the company recorded a stock compensation expense of $301 for the quarter ended June 30, 2011 (June 30, 2010 - $28) with a corresponding credit to contributed surplus.The fair value of the stock options granted at the date of the grant using the modified Black-Scholes pricing model assumes risk-free interest rates of 1.4% (2010 – 1.85%), no dividend yield, expected life of 5 years (2010 – 2 years) with an expected price volatility of 88.5% (2010 - 47.7%). Volatility is determined using daily volatility over the expected life of the options.A forfeiture rate of 5.52% is applied (2010 – 5.51%) and as at June 30, 2011, there was $2,152 of unamortized stock compensation expense (June 30, 2010 - $343). During the quarter, options to acquire 125,624 (June 30, 2010 – 25,000) common shares were exercised for total proceeds of $44 (June 30, 2010 - $3). Upon exercise of these options, the fair value of the options in contributed surplus of $6 (June 30, 2010 - $5) was added to share capital. 8| Page U.S. Silver Corporation Notes to Condensed Interim Consolidated Financial Statements For the six months ended June 30, 2011 and 2010 (Unaudited) (In thousands of US Dollars) Number Weighted Average Exercise Price (CA$) Balance, January 1, 2010 Granted Exercised ) Cancelled ) Forfeited ) Balance, December 31, 2010 Granted Exercised ) Forfeited ) Balance, June 30, 2011 SummaryofOptionsOutstandingas ofJune30,2011 Exercisable Outstanding Weighted Weighted Exercise Options Expiry Weighted Average Average Options Average Price CA$ Outstanding Date Remaining Life (Years) Price CA$ Exercisable Price CA$ $ Nov. 2013 $ Oct. 2014 July2014 Mar. 2014 Feb. 2014 Dec. 2014 June 2015 Aug. 2015 Dec. 2011 Jul. - 2013 Jun. – 2016 May - 2016 Aug. 2012 Mar. 2012 Mar. 2013 Nov. 2012 May 2012 Warrants The warrantsthat are issued and outstanding as at June 30, 2011 are as follows: Number of Warrants Exercise Price (CA$) Warrant Type Issuance Date Expiry Date Fair Value Investors July 2009 July 16,2014 $ Broker Unit July 2009 July 16,2011 Broker July 2009 July 16,2014 Investor Sept. 2010 Aug. 29, 2011 Broker Sept. 2010 Aug. 29, 2011 8.RELATED PARTIES There are no related party transactions to report for the quarter. 9| Page U.S. Silver Corporation Notes to Condensed Interim Consolidated Financial Statements For the six months ended June 30, 2011 and 2010 (Unaudited) (In thousands of US Dollars) Key management personnel Compensation of key management personnel for the second quarter ended June 30, 2011 was $305 (2010 -$240). Compensation costs include salaries and other post-retirement benefits. The Company has identified its directors and senior officers as key management personnel. 9. INCOME TAX Income tax expense is recognized based on management’s best estimate of the weighted average annual income tax rate expected for the full financial year. The estimated average annual rate used for the year ended December 31, 2010 was 31% and the six months ended June 30, 2011 was 31%. 10. ECONOMIC DEPENDENCE The Company`s two customers are Xstrata and Teck Cominco accounting for 100% of sales of $30,843 (June 30, 2010 - $14,489) during the second quarter and 98% of the trade receivables balance at June 30, 2011. 11. SUBSEQUENT EVENTS On July 28th, 2011 the Company issued a Notice of Acceleration to all warrant holders from a bought deal private placement that closed on September 29, 2010, subject to the terms, covenants, conditions and provisions of the September 29, 2010 warrant indenture.The Company has also issued an acceleration notice to all holders of broker options issued on September 29, 2010.As the common shares of US Silver have traded above $0.45 for twenty consecutive trading days since June 29, 2011, US Silver has provided notice to all warrant and broker option holders that the warrants and broker options will expire at 5:00 pm (Toronto time) on August 29, 2011, being no less than 30 days following the date of the acceleration notice.The Company originally issued 13,282,500 warrants exercisable at a price of $0.35 and 1,593,900 broker options exercisable at $0.26 as part of the bought deal private placement. 10| Page
